UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6058


KENT A. JAMES,

                      Petitioner – Appellant,

          v.

WARDEN KUMA J. DEBOO,

                      Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:11-cv-00101-FPS-JES)


Submitted:   April 19, 2012                 Decided:   April 25, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kent A. James, Appellant Pro Se.      Helen Campbell Altmeyer,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kent     A.     James,    a   federal      prisoner,      appeals       the

district   court’s       order    adopting      the    recommendation        of     the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2011) petition.              We have reviewed the record

and find no reversible error.                Accordingly, we affirm for the

reasons    stated    by     the     district    court.       James     v.     Deboo,

No. 5:11-cv-00101-FPS-JES           (N.D.W. Va.       Dec.   21,   2011).            We

dispense    with    oral     argument     because      the   facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                         2